DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the reply filed 12 January 2022.
Claims 1, 3-8, 10-15, 17-20 and 24-26 are pending and have been presented for examination.
Claims 2, 9, 16 and 21-23 have been cancelled.

Response to Arguments
Applicant’s arguments, see page 7, filed 12 January 2022, with respect to claims 1, 3-8, 10-15 and 17-23 have been fully considered and are persuasive.  The rejection of claims 1, 3-8, 10-15 and 17-23, under 35 U.S.C. § 112 has been withdrawn. 

Applicant’s arguments with respect to claim(s) 1, 3, 4, 8, 10, 11, 15, 17, 18 and 21-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-4, 8, 10-11, 15, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over AHARONI (U.S. Patent #10,521,124) in view of MILLS (U.S. Patent Application Publication #2013/0297869) and GRITTER (U.S. Patent #10,489,074).

1. AHARONI discloses A method of allocating virtual disks of a virtual machine (see column 18, lines 30-33: virtual devices; see MILLS below regarding a virtual machine) across storage devices in a computing system (see column 5, lines 1-9: physical storage devices), comprising: collecting capabilities of the storage devices in (see column 12, line 60 through column 13, line 27: storage devices within the system have specific attributes; column 10, lines 32-43: collection of performance data); assigning a tier of a plurality of tiers to each of the storage devices in the computing system (see column 12, line 52-57: storage tiers are defined; column 13, lines 28-53: service processor that enables provisioning of storage and assigning storage to a defined tier); collecting performance data for the storage devices across a period of time (see MILLS below); obtaining a corresponding storage policy for each virtual disk (see column 3, lines 40-42: Service level objective; see MILLS below regarding a storage policy for a virtual disk), each storage policy defining capabilities to be maintained for the corresponding virtual disk during allocation  (see column 4, line 65 through column 5, line 9: storage resources are manipulated to meet performance objectives), wherein the capabilities to be maintained for the corresponding virtual disk include, at least one of, input/output (I/O) latency, a protection scheme, storage type, or capacity (see GRITTER below); analyzing the performance data, the capabilities of the storage devices, and each storage policy, to determine a placement of each of the virtual disks of the virtual machine across the plurality of tiers; and moving each of the virtual disks to respective ones of the storage devices based on the assigned tiers (see MILLS below).
AHARONI fails to disclose collecting performance data for the storage devices across a period of time; obtaining a corresponding storage policy for each virtual disk; analyzing the performance data, the capabilities of the storage devices, and each storage policy, to determine a placement of each of the virtual disks of the virtual 
MILLS discloses collecting performance data for the storage devices across a period of time (see [0058]-[0060]: usage statistics of the storage tier manager, which includes read write activity and allocation percentages of the underlying storage, starting at time N and progressing to time N+P and later N+Q); obtaining a corresponding storage policy for each virtual disk (see [0057]: policies that identify specific parameters or configurations that are presets for specific application types); analyzing the performance data (see [0067]: statistics accumulator tracking data activity trends), the capabilities of the storage devices (see [0068]: the availability of storage to adjust the size of the partitions), and each storage policy (see [0071]: input received from user policy register, this is the policy for the virtual disk identified by the user), to determine a placement of each of the virtual disks of the virtual machine across the plurality of tiers (see [0072]: applying allocation updates); and moving each of the virtual disks to respective ones of the storage devices based on the assigned tiers (see [0061]-[0062]: migration of data in the virtual disk to different tiers of storage; [0063]-[0065]: reallocation of the portions of each tier that are assigned to the virtual disk, which results in the virtual disk moving between tiers, for example, reducing the tier 0 allocation and increasing the tier 1 allocation results in the disk migrating from tier 0 to tier 1).  Virtual machines are one use case for a virtual disk (see [0065]).  AHARONI already discloses the use of virtual disks, which would be used by a virtual machine, the categorizing of physical storage devices into specific tiers based on performance, and (see [0040], [0089]).
It would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which said subject matter pertains to modify the system disclosed by AHARONI to include performance monitoring and migration based on the performance monitoring as disclosed by MILLS.  One of ordinary skill in the art would have been motivated to make such a modification to allow for load balancing and improvement of the overall performance of the storage system, as taught by MILLS.  AHARONI and MILLS are analogous references as both are directed to migration of data within a tiered storage system.
AHARONI fails to disclose wherein the capabilities to be maintained for the corresponding virtual disk include, at least one of, input/output latency, a protection scheme, storage type, or capacity.
GRITTER discloses wherein the capabilities to be maintained for the corresponding virtual disk include, at least one of, input/output latency, a protection scheme, storage type, or capacity (see column 13, lines 5-10 and lines 35-45: migration of a VM and storage attributes that need to be maintained based on user input, the attributes include capacity, IO and compression).  A VM migration involves the migration of the vdisk associated with the VM (see column 7, lines 60-67).  The vdisk associated with the VM is able to be migrated to different storage regions which can improve the overall (see column 14, lines 10-35).
It would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which said subject matter pertains to modify the system disclosed by AHARONI to maintain certain capabilities for the virtual disk, as disclosed by GRITTER.  One of ordinary skill in the art would have been motivated to make such a modification to allow for load balancing and improvement of the overall performance of the storage system, as taught by GRITTER.  AHARONI and GRITTER are analogous references as both are directed to migration of data within a tiered storage system.

3. The method of claim 1, wherein the capabilities of the storage devices include input/output characteristic (see AHARONI column 4, table 1), storage latency (see AHARONI column 4, table 2), network latency (see AHARONI column 8, lines 15-35: connection type affects the capability of the storage device), and capacity characteristics (see AHARONI column 15, lines 20-25: defined capacity limits).

4. The method of claim 1, wherein the storage devices are disposed in a host computer (see AHARONI column 8, lines 15-35: storage system).

8. AHARONI discloses A non-transitory computer readable medium comprising instructions (see column 39, lines 55-67), which when executed in a computer system, causes the computer system to carry out a method of allocating virtual disks of a virtual (see column 18, lines 30-33: virtual devices; see MILLS below regarding a virtual machine) storage devices in a computing system (see column 5, lines 1-9: physical storage devices), comprising: collecting capabilities of the storage devices in the computing system (see column 12, line 60 through column 13, line 27: storage devices within the system have specific attributes; column 10, lines 32-43: collection of performance data); assigning a tier of a plurality of tiers to each of the storage devices in the computing system (see column 12, line 52-57: storage tiers are defined; column 13, lines 28-53: service processor that enables provisioning of storage and assigning storage to a defined tier); collecting performance data for the storage devices across a period of time (see IIZAWA below); obtaining a corresponding storage policy for each virtual disk (see column 3, lines 40-42: Service level objective; see MILLS below regarding a storage policy for a virtual disk), each storage policy defining capabilities to be maintained for the corresponding virtual disk during allocation  (see column 4, line 65 through column 5, line 9: storage resources are manipulated to meet performance objectives); wherein the capabilities to be maintained for the corresponding virtual disk include, at least one of, input/output (I/O) latency, a protection scheme, storage type, or capacity (see GRITTER below); analyzing the performance data, the capabilities of the storage devices, and each storage policy, to determine a placement of each of the virtual disks of the virtual machine across the plurality of tiers; and moving each of the virtual disks to respective ones of the storage devices based on the assigned tiers (see MILLS below).
AHARONI fails to disclose collecting performance data for the storage devices across a period of time; obtaining a corresponding storage policy for each virtual disk; 
MILLS discloses collecting performance data for the storage devices across a period of time (see [0058]-[0060]: usage statistics of the storage tier manager, which includes read write activity and allocation percentages of the underlying storage, starting at time N and progressing to time N+P and later N+Q); obtaining a corresponding storage policy for each virtual disk (see [0057]: policies that identify specific parameters or configurations that are presets for specific application types); analyzing the performance data (see [0067]: statistics accumulator tracking data activity trends), the capabilities of the storage devices (see [0068]: the availability of storage to adjust the size of the partitions), and each storage policy (see [0071]: input received from user policy register, this is the policy for the virtual disk identified by the user), to determine a placement of each of the virtual disks of the virtual machine across the plurality of tiers (see [0072]: applying allocation updates); and moving each of the virtual disks to respective ones of the storage devices based on the assigned tiers (see [0061]-[0062]: migration of data in the virtual disk to different tiers of storage; [0063]-[0065]: reallocation of the portions of each tier that are assigned to the virtual disk, which results in the virtual disk moving between tiers, for example, reducing the tier 0 allocation and increasing the tier 1 allocation results in the disk migrating from tier 0 to tier 1).  Virtual machines are one use case for a virtual disk (see [0065]).  AHARONI already (see [0040], [0089]).
It would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which said subject matter pertains to modify the system disclosed by AHARONI to include performance monitoring and migration based on the performance monitoring as disclosed by MILLS.  One of ordinary skill in the art would have been motivated to make such a modification to allow for load balancing and improvement of the overall performance of the storage system, as taught by MILLS.  AHARONI and MILLS are analogous references as both are directed to migration of data within a tiered storage system.
AHARONI fails to disclose wherein the capabilities to be maintained for the corresponding virtual disk include, at least one of, input/output latency, a protection scheme, storage type, or capacity.
GRITTER discloses wherein the capabilities to be maintained for the corresponding virtual disk include, at least one of, input/output latency, a protection scheme, storage type, or capacity (see column 13, lines 5-10 and lines 35-45: migration of a VM and storage attributes that need to be maintained based on user input, the attributes include capacity, IO and compression).  A VM migration involves the migration of the vdisk associated with the VM (see column 7, lines 60-67).  The vdisk associated with the VM is able to be migrated to different storage regions which can improve the overall performance of the system while still maintaining minimum performance requirements for the vdisk (see column 14, lines 10-35).
It would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which said subject matter pertains to modify the system disclosed by AHARONI to maintain certain capabilities for the virtual disk, as disclosed by GRITTER.  One of ordinary skill in the art would have been motivated to make such a modification to allow for load balancing and improvement of the overall performance of the storage system, as taught by GRITTER.  AHARONI and GRITTER are analogous references as both are directed to migration of data within a tiered storage system.

10. The non-transitory computer readable medium of claim 8, wherein the capabilities of the storage devices (I/O) characteristic (see AHARONI column 4, table 1), storage latency (see AHARONI column 4, table 2), network latency (see AHARONI column 8, lines 15-35: connection type affects the capability of the storage device), and capacity characteristics (see AHARONI column 15, lines 20-25: defined capacity limits).

(see AHARONI column 8, lines 15-35: storage system).

15. AHARONI discloses A computing system, comprising: a memory configured to store program code (see column 39, lines 50-67: computer readable media storing code); and a processor, coupled to the memory (see column 7, lines 50-65: host system), configured to execute the program code to perform allocation of virtual disks of a virtual machine (see column 18, lines 30-33: virtual devices; see MILLS below regarding a virtual machine) across storage devices in the computing system (see column 5, lines 1-9: physical storage devices), comprising: collecting capabilities of the storage devices in the computing system (see column 12, line 60 through column 13, line 27: storage devices within the system have specific attributes; column 10, lines 32-43: collection of performance data); assigning a tier of a plurality of tiers to each of the storage devices in the computing system (see column 12, line 52-57: storage tiers are defined; column 13, lines 28-53: service processor that enables provisioning of storage and assigning storage to a defined tier); collecting performance data for the storage devices across a period of time (see MILLS below); obtaining a corresponding storage policy for each virtual disk (see column 3, lines 40-42: Service level objective; see MILLS below regarding a storage policy for a virtual disk), each storage policy defining capabilities to be maintained for the corresponding virtual disk during allocation  (see column 4, line 65 through column 5, line 9: storage resources are manipulated to meet performance objectives); wherein the capabilities to be maintained for the corresponding virtual disk include, at least one of, input/output (I/O) latency, a protection scheme, storage type, or capacity (see GRITTER below); analyzing the performance data, the capabilities of the storage devices, and each storage policy, to determine a placement of each of the virtual disks of the virtual machine across the plurality of tiers; and moving each of the virtual disks to respective ones of the storage devices based on the assigned tiers (see MILLS below).
AHARONI fails to disclose collecting performance data for the storage devices across a period of time; obtaining a corresponding storage policy for each virtual disk; analyzing the performance data, the capabilities of the storage devices, and each storage policy, to determine a placement of each of the virtual disks of the virtual machine across the plurality of tiers; and moving each of the virtual disks to respective ones of the storage devices based on the assigned tiers.
MILLS discloses collecting performance data for the storage devices across a period of time (see [0058]-[0060]: usage statistics of the storage tier manager, which includes read write activity and allocation percentages of the underlying storage, starting at time N and progressing to time N+P and later N+Q); obtaining a corresponding storage policy for each virtual disk (see [0057]: policies that identify specific parameters or configurations that are presets for specific application types); analyzing the performance data (see [0067]: statistics accumulator tracking data activity trends), the capabilities of the storage devices (see [0068]: the availability of storage to adjust the size of the partitions), and each storage policy (see [0071]: input received from user policy register, this is the policy for the virtual disk identified by the user), to determine a placement of each of the virtual disks of the virtual machine across the plurality of tiers (see [0072]: applying allocation updates); and moving each of the virtual disks to respective ones of the storage devices based on the assigned tiers (see [0061]-[0062]: migration of data in the virtual disk to different tiers of storage; [0063]-[0065]: reallocation of the portions of each tier that are assigned to the virtual disk, which results in the virtual disk moving between tiers, for example, reducing the tier 0 allocation and increasing the tier 1 allocation results in the disk migrating from tier 0 to tier 1).  Virtual machines are one use case for a virtual disk (see [0065]).  AHARONI already discloses the use of virtual disks, which would be used by a virtual machine, the categorizing of physical storage devices into specific tiers based on performance, and logical storage allocation via storage groups.  MILLS also discloses the use of tiered storage and logical allocation of the tiered storage to virtual disks.  MILLS further discloses setting parameters for the virtual disks and automatic migration of the disks based on system performance to achieve load balancing and improve the overall performance of the storage system (see [0040], [0089]).
It would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which said subject matter pertains to modify the system disclosed by AHARONI to include performance monitoring and migration based on the performance monitoring as disclosed by MILLS.  One of ordinary skill in the art would have been motivated to make such a modification to allow for load balancing and improvement of the overall performance of the storage 
AHARONI fails to disclose wherein the capabilities to be maintained for the corresponding virtual disk include, at least one of, input/output latency, a protection scheme, storage type, or capacity.
GRITTER discloses wherein the capabilities to be maintained for the corresponding virtual disk include, at least one of, input/output latency, a protection scheme, storage type, or capacity (see column 13, lines 5-10 and lines 35-45: migration of a VM and storage attributes that need to be maintained based on user input, the attributes include capacity, IO and compression).  A VM migration involves the migration of the vdisk associated with the VM (see column 7, lines 60-67).  The vdisk associated with the VM is able to be migrated to different storage regions which can improve the overall performance of the system while still maintaining minimum performance requirements for the vdisk (see column 14, lines 10-35).
It would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which said subject matter pertains to modify the system disclosed by AHARONI to maintain certain capabilities for the virtual disk, as disclosed by GRITTER.  One of ordinary skill in the art would have been motivated to make such a modification to allow for load balancing and improvement of the overall performance of the storage system, as taught by GRITTER.  AHARONI and GRITTER are analogous references as both are directed to migration of data within a tiered storage system.

17. The computing system of claim 15, wherein the capabilities of the storage devices include (I/O) characteristic (see AHARONI column 4, table 1), storage latency (see AHARONI column 4, table 2), network latency (see AHARONI column 8, lines 15-35: connection type affects the capability of the storage device), and capacity characteristics (see AHARONI column 15, lines 20-25: defined capacity limits).

18. The computing system of claim 15, wherein the storage devices are disposed in a host computer (see AHARONI column 8, lines 15-35: storage system).


Claims 5-7, 12-14 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over AHARONI (U.S. Patent #10,521,124), MILLS (U.S. Patent Application Publication #2013/0297869) and GRITTER (U.S. Patent #10,489,074) as applied to claims 1, 3-4, 8, 10-11, 15, and 17-18 above, and further in view of KALMAN (U.S. Patent Application Publication #2020/0036604).

5. The method of claim 1 (see AHARONI above), wherein the storage devices are disposed in a plurality of host computers of a cluster, and wherein the placement of virtual disks includes distributing the virtual disks across the storage devices in different ones of the plurality of hosts computers (see KALMAN below).

KALMAN discloses wherein the storage devices are disposed in a plurality of host computers of a cluster (see [0011]-[0012]: hosts devices and storage devices together form a storage cluster), and wherein the placement of storage objects includes distributing the virtual disks across the storage devices in different ones of the plurality of hosts computers (see [0013]: data is distributed across multiple nodes for load sharing and/or disaster recovery; [0023]: virtual volumes comprise storage aggregated from multiple nodes).  The use of a cluster storage system allows for load balancing and data recovery in the event of a disaster (see [0013]).
	It would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which said subject matter pertains to modify the system disclosed by AHARONI to utilize a cluster storage system as disclosed by KALMAN.  One of ordinary skill in the art would have been motivated to make such a modification in order to gain the benefits of load balancing and data recovery, as taught by KALMAN.  AHARONI and KALMAN are analogous references as both are directed to distribution and migration of data across multiple storage devices. 

6. The method of claim 1 (see AHARONI above), wherein the storage devices are disposed in a plurality of host computers of a plurality of clusters, and wherein the placement of virtual disks includes distributing the virtual disks across the storage devices in different ones of the plurality of host computers of the plurality of clusters (see KALMAN below).
AHARONI fails to disclose wherein the storage devices are disposed in a plurality of host computers of a plurality of clusters, and wherein the placement of virtual disks includes distributing the virtual disks across the storage devices in different ones of the plurality of host computers of the plurality of clusters.
KALMAN discloses wherein the storage devices are disposed in a plurality of host computers of a plurality of clusters (see [0011]-[0012]: hosts devices and storage devices together form a storage cluster; [0019]: local and remote storage of the host computers are aggregated; [0023]: virtual volumes allow for aggregation of disparate portions of different physical storage device across the system), and wherein the placement of virtual disks includes distributing the virtual disks across the storage devices in different ones of the plurality of host computers of the plurality of clusters (see [0013]: data is distributed across multiple nodes for load sharing and/or disaster recovery; [0023]: virtual volumes comprise storage aggregated from multiple nodes).  The use of a cluster storage system allows for load balancing and data recovery in the event of a disaster (see [0013]).
	It would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which said subject matter pertains to modify the system disclosed by AHARONI to utilize a cluster storage system as disclosed by KALMAN.  One of ordinary skill in the art would have been motivated to make such a modification in order to gain the benefits of load balancing and data 

7. The method of claim 6, wherein the plurality of clusters includes a cloud computing system and an on-premises computing system (see KALMAN [0012]: nodes include cloud storage and on-site storage).

12. The non-transitory computer readable medium of claim 8 (see AHARONI above), wherein the storage devices are disposed in a plurality of host computers of a cluster, and wherein the placement of virtual disks includes distributing the virtual disks across the storage devices in different ones of the plurality of hosts computers (see KALMAN below).
AHARONI fails to disclose wherein the storage devices are disposed in a plurality of host computers of a cluster, and wherein the placement of virtual disks includes distributing the virtual disks across the storage devices in different ones of the plurality of hosts computers.
KALMAN discloses wherein the storage devices are disposed in a plurality of host computers of a cluster (see [0011]-[0012]: hosts devices and storage devices together form a storage cluster), and wherein the placement of virtual disks includes distributing the virtual disks across the storage devices in different ones of the plurality of hosts computers (see [0013]: data is distributed across multiple nodes for load sharing and/or disaster recovery; [0023]: virtual volumes comprise storage aggregated from multiple nodes).  The use of a cluster storage system allows for load balancing and data recovery in the event of a disaster (see [0013]).
	It would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which said subject matter pertains to modify the system disclosed by AHARONI to utilize a cluster storage system as disclosed by KALMAN.  One of ordinary skill in the art would have been motivated to make such a modification in order to gain the benefits of load balancing and data recovery, as taught by KALMAN.  AHARONI and KALMAN are analogous references as both are directed to distribution and migration of data across multiple storage devices. 

13. The non-transitory computer readable medium of claim 8 (see AHARONI above), wherein the storage devices are disposed in a plurality of host computers of a plurality of clusters, and wherein the placement of virtual disks includes distributing the virtual disks across the storage devices in different ones of the plurality of host computers of the plurality of clusters (see KALMAN below).
AHARONI fails to disclose wherein the storage devices are disposed in a plurality of host computers of a plurality of clusters, and wherein the placement of virtual disks includes distributing the virtual disks across the storage devices in different ones of the plurality of host computers of the plurality of clusters.
KALMAN discloses wherein the storage devices are disposed in a plurality of host computers of a plurality of clusters (see [0011]-[0012]: hosts devices and storage devices together form a storage cluster; [0019]: local and remote storage of the host computers are aggregated; [0023]: virtual volumes allow for aggregation of disparate portions of different physical storage device across the system), and wherein the placement of virtual disks includes distributing the virtual disks across the storage devices in different ones of the plurality of host computers of the plurality of clusters (see [0013]: data is distributed across multiple nodes for load sharing and/or disaster recovery; [0023]: virtual volumes comprise storage aggregated from multiple nodes).  The use of a cluster storage system allows for load balancing and data recovery in the event of a disaster (see [0013]).
	It would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which said subject matter pertains to modify the system disclosed by AHARONI to utilize a cluster storage system as disclosed by KALMAN.  One of ordinary skill in the art would have been motivated to make such a modification in order to gain the benefits of load balancing and data recovery, as taught by KALMAN.  AHARONI and KALMAN are analogous references as both are directed to distribution and migration of data across multiple storage devices. 

14. The non-transitory computer readable medium of claim 13, wherein the plurality of clusters includes a cloud computing system and an on-premises computing system (see KALMAN [0012]: nodes include cloud storage and on-site storage).

19. The computing system of claim 15 (see AHARONI above), wherein the storage devices are disposed in a plurality of host computers of a cluster, and wherein the placement of virtual disks includes distributing the virtual disks across the storage devices in different ones of the plurality of hosts computers (see KALMAN below).

KALMAN discloses wherein the storage devices are disposed in a plurality of host computers of a cluster (see [0011]-[0012]: hosts devices and storage devices together form a storage cluster), and wherein the placement of virtual disks includes distributing the virtual disks across the storage devices in different ones of the plurality of hosts computers (see [0013]: data is distributed across multiple nodes for load sharing and/or disaster recovery; [0023]: virtual volumes comprise storage aggregated from multiple nodes).  The use of a cluster storage system allows for load balancing and data recovery in the event of a disaster (see [0013]).
	It would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which said subject matter pertains to modify the system disclosed by AHARONI to utilize a cluster storage system as disclosed by KALMAN.  One of ordinary skill in the art would have been motivated to make such a modification in order to gain the benefits of load balancing and data recovery, as taught by KALMAN.  AHARONI and KALMAN are analogous references as both are directed to distribution and migration of data across multiple storage devices. 

20. The computing system of claim 15 (see AHARONI above), wherein the storage devices are disposed in a plurality of host computers of a plurality of clusters, and wherein the placement of virtual disks includes distributing the virtual disks across the storage devices in different ones of the plurality of host computers of the plurality of clusters (see KALMAN below).
AHARONI fails to disclose wherein the storage devices are disposed in a plurality of host computers of a plurality of clusters, and wherein the placement of virtual disks includes distributing the virtual disks across the storage devices in different ones of the plurality of host computers of the plurality of clusters.
KALMAN discloses wherein the storage devices are disposed in a plurality of host computers of a plurality of clusters (see [0011]-[0012]: hosts devices and storage devices together form a storage cluster; [0019]: local and remote storage of the host computers are aggregated; [0023]: virtual volumes allow for aggregation of disparate portions of different physical storage device across the system), and wherein the placement of virtual disks includes distributing the virtual disks across the storage devices in different ones of the plurality of host computers of the plurality of clusters (see [0013]: data is distributed across multiple nodes for load sharing and/or disaster recovery; [0023]: virtual volumes comprise storage aggregated from multiple nodes).  The use of a cluster storage system allows for load balancing and data recovery in the event of a disaster (see [0013]).
	It would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which said subject matter pertains to modify the system disclosed by AHARONI to utilize a cluster storage system as disclosed by KALMAN.  One of ordinary skill in the art would have been motivated to make such a modification in order to gain the benefits of load balancing and data . 

Allowable Subject Matter
Claims 24-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD J DUDEK  JR/Primary Examiner, Art Unit 2136